Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and the species of metal carboxylate in the reply filed on February 2, 2022 is acknowledged.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022.

Therefore, after the election claims 11-20 are withdrawn, and claims 1-10 are pending for examination as filed with the amendment of February 2, 2022.

Drawings
The drawings were received on October 29, 2020.  These drawings are approved.

Specification
The substitute specification filed October 29, 2020 is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 refers to features of the metal carboxylate, but it is not indicated that he metal carboxylate must be used, where it could be that such features are only required if the metal carboxylate itself must be used.  For the purpose of examination, the claim has been treated as requiring the metal carboxylate, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt et al (US 6162365).
Claim 1: Bhatt teaches a method of manufacturing a portion of a material pattern (note figures 1-6, column 2, lines 1-25), where the method includes, depositing a first material on a substrate (where the substrate can be the board with copper foil as in figure 1, and the first material the seed activator applied to the surface of foil 14 and surface 18), where the first material (seed activator) can be silver (note column 3, lines 20-30), forming a plating resist layer in a pattern over at least part of the first material (figure 2, column 3, line 35 to column 4, line 5, note the patterned photoresist 34), yielding an exposed portion of the first material (note figure 2, column 3, lines 50-65, note exposed circuitization pattern 32 where the first material would be exposed for catalyzing), plating a second material over the exposed portion of the first  material (figure 3, column 3, line 65 to column 4, line 10, for example, with the plating of copper layer 40 in the exposed portion 32), and removing the plating resist layer and a portion of the first material from the substrate (figure 5, column 4, lines 20-55, note how the photoresist (plating resist) removed and also the copper foil, so first material on the copper foil would also be removed).
Claim 2: the exposed portion 32 of the first material (which would be on the exposed portion to catalyze the electroless deposition) defines the portion of the material pattern (note figures 2-3, and column 3, line 20 to column 4, line 10).
Claim 6: the second material can be deposited by electroless plating (column 3,line 65 to column 4, line 10).
.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 4606788).
Claim 1: Moran teaches a method of manufacturing a portion of a material pattern (note figures 1-5, column 1, lines 40-55), where the method includes, depositing a first material 6 on a substrate, where the first material can be silver, silver alloy  or 
Claim 2: the exposed portion of the first material 6  defines the portion of the material pattern (note figures 2-3, and column 2, lines 45-65).
Claim 6: the second material 12 can be deposited by electroless or electroplating plating (column 2, lines 55-65).
Claim 8: Moran teaches a method of manufacturing a material pattern (note figures 1-5, column 1, lines 40-55), where the method includes, depositing a first material 6 on a substrate in a layer, where the first material can be silver, silver alloy  or gold (figure 1, note column 2, lines 35-50, column 4, lines 20-25), depositing a plating resist layer 10 and forming a material pattern in the resist layer, over the first material layer (figure 2, column 2, lines 45-65), where the material pattern comprises exposed portion of the first material (note figure 2, column 2, lines 45-65, note areas between layer 10), plating a second material 12 over the exposed portion of the first  material in the material pattern (figure 3, column 2, lines 55-65, plating of copper 12), and removing the plating resist layer and portions of the first material not covered by the second material from the substrate (figures 4-5, column 2, lines 65-68 removing resist, column 3, lines 1-6 with tin plating that also removes layer 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3-5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt as applied to claims 1, 2, 6 and 8 above, and further in view of Bai et al (US 2010/0129532).
Claims 3-5, 7, 9-10: as to depositing the first material as a precursor comprising metal carboxylate with less than 7 carbon atoms (claims 3-5), and/or depositing the first material via a precursor ink with metal carboxylate and solvent (note claims 7, 9 and 10), Bhatt describes its process for forming printed wiring boards (printed circuit boards) (column 1, lines 5-20), and notes that the first material can be formed of an applied seed of silver for catalytically activating for electroless plating (column 3, lines 20-35).  Bai describes forming printed circuit boards (0003), where a printing ink is provided containing silver salt and solvent (organic and also water), and also heat sensitive reducing agent, where the silver salt can be silver acetate or silver citrate, for example (silver caboxylates) (0019), where the ink can be applied to the substrate and then heated to reduce silver ions to silver particles (0017-0018, 0020-0021), and thereafter electroless plating can be provided over the silver of copper or nickel or further silver, for example , where the silver particles are a reaction center (0023-0025).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatt to apply the silver first material  to be electrolessly plated by applying the first material as a precursor ink containing metal carboxylate (silver acetate or citrate, for example) and solvent (organic solvent or water or both can be considered as the solvent), where the silver acetate .

Claims 3-5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moran as applied to claims 1, 2, 6 and 8 above, and further in view of Bai et al (US 2010/0129532).
Claims 3-5, 7, 9-10: as to depositing the first material as a precursor comprising metal carboxylate with less than 7 carbon atoms (claims 3-5), and/or depositing the first material via a precursor ink with metal carboxylate and solvent (note claims 7, 9 and 10), Moran describes its process for forming connections between integrated circuits (column 1, lines 5-15, column 5, lines 5-20), and notes that the first material can be formed of gold or silver (column 2, lines 35-50 and column 4, lines 20-25), where when using gold it is described to provide gold precursor of gold metalorganic material (and also a metal that forms metal oxide) and then heats to release gold and release organic materials and leave gold deposited (column 2 lines 35-50).  Bai describes forming printed circuit boards (0003), where a printing ink is provided containing silver salt and solvent (organic and also water), and also heat sensitive reducing agent, where the silver salt can be silver acetate or silver citrate, for example (silver caboxylates) (0019), where 
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moran to apply the silver first material  to be electrolessly plated by applying the first material as a precursor ink containing metal carboxylate (silver acetate or citrate, for example) and solvent (organic solvent or water or both can be considered as the solvent), where the silver acetate would have 2 carbons and silver citrate would have 6 carbons, to be heated to reduce the silver ions in the solvent to silver particles as suggested by Bai with an expectation of providing a predictably acceptable application of silver for the first material use, since Moran would indicate to apply silver on which electroless plating of copper is to be applied, and describes how metalorganic gold can be applied and heated to form gold when gold used instead of silver, and Bai would indicate how silver material to be electrolessly plated with copper can be applied to a substrate by applying a precursor ink with solvent and silver acetate or citrate (so metalorganic silver) and then heating to provide silver particles on the substrate, thus indicating how silver can be similarly provided from metalorganic material as gold (and if needed oxide forming material could also be included in the applied material as additional material as described by Moran).

GB 892451 provided with the IDS of June 10, 2021 also note the applying of silver, resist covering, and then electroless plating (note pages 1-2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 17/344,276 (hereinafter ‘276) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as to claims 1, 2 and 6, claim 1 of ‘276 provides the features of these claims except that the seed layer/conductor pattern/first material is formed to comprise silver.  However, as discussed in MPEP 814(II)(B)(a), the specification can be looked at to see what is intended by a term and what would be obvious variations, and here the specification would indicate how the seed layer/conductor pattern (first material) would be a material that can include silver and silver alloys.  Furthermore, this would also apply to the above features in claim 8, where claim 1 of ‘276 would describe the features except forming a seed layer/conductor pattern/first material and the specific steps of forming the material pattern in the resist layer, however, the specification would indicate the use of silver as discussed above, and how a material pattern is formed as claimed as well for the understanding of what is meant by the forming step claimed.  


Claims 1, 2, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 17/344,288 (hereinafter ‘288) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as to claims 1, 2 and 6, claim 1 of ‘288 provides the features of these claims except that the seed layer/conductor pattern/first material is formed to comprise silver.  However, as discussed in MPEP 814(II)(B)(a), the specification can be looked at to see what is intended by a term and what would be obvious variations, and here the specification would indicate how the seed layer/conductor pattern (first material) would be a material that can include silver and silver alloys.  Furthermore, this would also apply to the above features in claim 8, where claim 1 of ‘288 would describe the features except forming a seed layer/conductor pattern/first material and the specific steps of forming the material pattern in the resist layer, however, the specification would indicate the use of silver as discussed above, and how a material pattern is formed as claimed as well for the understanding of what is meant by the forming step claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/344,288 has published as US PG Publication 2021/0307177.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718